DETAILED ACTION
Response to Amendment
	In response to amendment filed on 12/14/2021, claims 1- 16 are cancelled and claims 17- 30 are pending for examinations.
Terminal Disclaimer
	The terminal disclaimer filed on 12/14/2021 disclaiming the terminal portion of any patent granted on this application number #15559457 has been reviewed and is accepted. The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments filed in the remarks on 12/14/2021 have been fully considered but they are not persuasive. On page 7, second paragraph applicant argues, “However, at no point does Lee describe its terminal receiving uplink scheduling information for a short TTI, where the uplink scheduling information indicates the length of the short TTI.”
Examiner disagrees and respectfully submits that Lee teaches in abstract about base station defines a short TTI (transmission time interval) equal to the length of one subslot as the minimum unit of a time resource for data transmission in a subframe including a plurality of subslots, determines the RS type the terminal will use for transmission, among a plurality of RS types, based on the positions of RSs (reference signals) within the short TTI, and sends information on the RS type the terminal will use for transmission to the terminal.
 Further on the same page 7 third paragraph applicant argues, “Instead, Lee “defines” short TTIs to have a length of one sub slot, which equates to two symbols. Lee does not disclose a variable-length short TTI or suggest that its defined short TTI ever has a length of other than two symbols, which accounts for why Lee does not discuss a base station sending or a terminal receiving uplink scheduling information that indicates the length of the short TTI”.
Examiner disagrees and respectfully submits that the applicant argument does not meet the claim limitation and are not recited in the rejected claim(s). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner respectfully note that the applicant's arguments are intended use, which may be render some of the claim limitation, see MPEP 2106 and 2111.04. Based on the claim limitations, “…..the uplink scheduling information indicating: a length of the short scheduling interval in number of symbols; and a position of one or more symbols occupied by a reference signal in the short scheduling interval…..”; Lee teaches in abstract about base station defines a short TTI (transmission time interval) equal to the length of one subslot as the minimum unit of a time resource for data transmission in a subframe including a plurality of subslots, determines the RS type the terminal will use for transmission, among a plurality of RS types, based on the positions of RSs (reference signals) within the short TTI, and sends information (i.e. defined information having a length information as well) on the RS type the terminal will use for transmission to the terminal.
	Other dependent claims are dependent claims of independent Claim 17, 20, 23 and 27. At least for the same reasons set forth in response to Applicant’s arguments with respect to the independent claims 17, 20, 23 and 27 above and their respective dependent claims remain rejected


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 17, 20, 23, 26- 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Pub. No. 2018/0206232 A1) in view of Lee et al. (US Pub. No. 2016/0360529 A1).

	Regarding claim 17, Takeda teaches a method performed by a User Equipment (UE) of a wireless communication network for transmitting signals in uplink, wherein an uplink signal structure defines (see Fig. 16 and [0158] radio base station as a network node here; further see [0159]… controls the scheduling of uplink reference signals, uplink data signals transmitted by the PUSCH, and uplink control signals transmitted by the PUCCH and/or PUSCH; further see [0012]. …user terminal (i.e. wireless device here) is provided, including a receiving section configured to receive a DL signal, a transmitting section configured to feedback a delivery acknowledgement signal for the DL signal, and a control section configured to control the feedback of the delivery acknowledgement signal. In the case where a second transmission time interval (TTI), which is shorter than a first transmission time interval (TTI) of 1 ms, is applied to DL transmission and/or UL transmission, the control section controls a feedback timing of the delivery acknowledgement signal based on the TTI that is applied to the received DL signal) subframes divided into symbols (already described in [0012]; see [0052- 0053] in context with [0012]), the method comprising:
	receiving a control information message from a Base Station, BS, of the wireless communication network, the control information message comprising uplink scheduling information for a short scheduling interval assigned to the UE, the short scheduling interval being shorter in time than a subframe, and comprising at least one symbol (see [0160] in context with [0157] and [0184]…. control section 301 (of radio base station) controls the transmission time interval (TTI) used in the transmission of the DL transmission and the reception and/or UL transmission. Specifically, the control section 301 sets the TTI to a 1 ms normal TTI and/or a shortened TTI that is shorter than the normal TTI (normal TTI as a subframe; see [0007] and subframe as at least one symbol; see [0046])..; see [0160]); here Takeda states in [0159] regarding controls the scheduling of uplink reference signals, uplink data signals transmitted by the PUSCH, and uplink control signals transmitted by the PUCCH and/or PUSCH. 
	But fails to clearly states about the uplink scheduling information indicating: a length of the short scheduling interval in number of symbols; and a position of one or more symbols occupied by a reference signal in the short scheduling interval; and transmitting the reference signal in the short scheduling interval according to the received control information message. 
	However Lee states in abstract regarding base station defines (i.e. defines length ) a short TTI (transmission time interval) equal to the length of one subslot as the minimum unit of a time resource for data transmission  in a subframe including a plurality of subslots, determines the RS (reference signal) type the terminal will use for transmission, among a plurality of RS types, based on the positions of RSs (reference signals) within the short TTI, and sends information on the RS type the terminal will use for transmission to the terminal; further see [0006] which clarifies that positions of PUSCH and PUCCH (i.e. sending data as well); further refer to [0020- 0021]…. a terminal to transmit data. The data transmitting method may include: sending information on the RS type transmittable by the terminal, among a plurality of RS types, based on the positions of RSs (reference signals) within a short TTI, the minimum unit of a time resource for data transmission in a subframe including a plurality of subslots, which is equal to the length of one subslot; receiving information on the RS type the terminal will use for transmission from the base station; and mapping RSs and data to resource elements based on the RS type information; further refer to [0025- 0026] and [0052- 0060] discussing about spacing and positions and claims 12- 16. 
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Takeda to make system more effective. Having a mechanism about the uplink scheduling information indicating: a length of the short scheduling interval in number of symbols; and a position of one or more symbols occupied by a reference signal in the short scheduling interval; and transmitting the reference signal in the short scheduling interval according to the received control information message; greater way resources can be managed /controlled in the communication system.

	Regarding claim 20, Takeda teaches a User Equipment (UE) configured to transmit signals in uplink and to use an uplink signal structure defining (see Fig. 16 and [0158] radio base station as a network node here; further see [0159]… controls the scheduling of uplink reference signals, uplink data signals transmitted by the PUSCH, and uplink control signals transmitted by the PUCCH and/or PUSCH; further see [0012]. …user terminal (i.e. wireless device here) is provided, including a receiving section configured to receive a DL signal, a transmitting section configured to feedback a delivery acknowledgement signal for the DL signal, and a control section configured to control the feedback of the delivery acknowledgement signal. In the case where a second transmission time interval (TTI), which is shorter than a first transmission time interval (TTI) of 1 ms, is applied to DL transmission and/or UL transmission, the control section controls a feedback timing of the delivery acknowledgement signal based on the TTI that is applied to the received DL signal) subframes divided into symbols (already described in [0012]; see [0052- 0053] in context with [0012]), the method comprising:
	Means for receiving a control information message from a Base Station, BS, of the wireless communication network, the control information message comprising uplink scheduling information for a short scheduling interval assigned to the UE, the short scheduling interval being shorter in time than a subframe, and comprising at least one symbol (see [0160] in context with [0157] and [0184]…. control section 301 (of radio base station) controls the transmission time interval (TTI) used in the transmission of the DL transmission and the reception and/or UL transmission. Specifically, the control section 301 sets the TTI to a 1 ms normal TTI and/or a shortened TTI that is shorter than the normal TTI (normal TTI as a subframe; see [0007] and subframe as at least one symbol; see [0046])..; see [0160]); here Takeda states in [0159] regarding controls the scheduling of uplink reference signals, uplink data signals transmitted by the PUSCH, and uplink control signals transmitted by the PUCCH and/or PUSCH. 
	But fails to clearly states about the uplink scheduling information indicating: a length of the short scheduling interval in number of symbols; and a position of one or more symbols occupied by a reference signal in the short scheduling interval; and means for transmitting the reference signal in the short scheduling interval according to the received control information message. 
	However Lee states in abstract regarding base station defines (i.e. defines length ) a short TTI (transmission time interval) equal to the length of one subslot as the minimum unit of a time resource for data transmission  in a subframe including a plurality of subslots, determines the RS (reference signal) type the terminal will use for transmission, among a plurality of RS types, based on the positions of RSs (reference signals) within the short TTI, and sends information on the RS type the terminal will use for transmission to the terminal; further see [0006] which clarifies that positions of PUSCH and PUCCH (i.e. sending data as well); further refer to [0020- 0021]…. a terminal to transmit data. The data transmitting method may include: sending information on the RS type transmittable by the terminal, among a plurality of RS types, based on the positions of RSs (reference signals) within a short TTI, the minimum unit of a time resource for data transmission in a subframe including a plurality of subslots, which is equal to the length of one subslot; receiving information on the RS type the terminal will use for transmission from the base station; and mapping RSs and data to resource elements based on the RS type information; further refer to [0025- 0026] and [0052- 0060] discussing about spacing and positions and claims 12- 16. 
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Takeda to make system more effective. Having a mechanism about the uplink scheduling information indicating: a length of the short scheduling interval in number of symbols; and a position of one or more symbols occupied by a reference signal in the short scheduling interval; and means for transmitting the reference signal in the short scheduling interval according to the received control information message; greater way resources can be managed /controlled in the communication system.

	Regarding claim 23, Takeda teaches a method performed by a Base Station (BS) of a wireless communication network for scheduling a user equipment (UE) in uplink (see Fig. 16 and [0158] radio base station as a network node here; further see [0159]… controls the scheduling of uplink reference signals, uplink data signals transmitted by the PUSCH, and uplink control signals transmitted by the PUCCH and/or PUSCH), wherein an uplink signal structure defines (already stated in [0159]; further see [0012]. …user terminal (i.e. wireless device here) is provided, including a receiving section configured to receive a DL signal, a transmitting section configured to feedback a delivery acknowledgement signal for the DL signal, and a control section configured to control the feedback of the delivery acknowledgement signal. In the case where a second transmission time interval (TTI), which is shorter than a first transmission time interval (TTI) of 1 ms, is applied to DL transmission and/or UL transmission, the control section controls a feedback timing of the delivery acknowledgement signal based on the TTI that is applied to the received DL signal) divided into symbol periods, wherein the network node applies a short transmission interval (sTTI) scheduling interval, wherein each sTTI is shorter in time than a subframe and each sTTI comprises at least one symbol period (already described in [0012]; see [0052- 0053] in context with [0012]), the method comprising:
	Transmitting a control information message to the UE, the control information message comprising uplink scheduling information for a short scheduling interval assigned to the UE, the short scheduling interval being shorter in time than a subframe, and comprising at least one symbol (see [0160] in context with [0157] and [0184]…. control section 301 (of radio base station) controls the transmission time interval (TTI) used in the transmission of the DL transmission and the reception and/or UL transmission. Specifically, the control section 301 sets the TTI to a 1 ms normal TTI and/or a shortened TTI that is shorter than the normal TTI (normal TTI as a subframe; see [0007] and subframe as at least one symbol; see [0046])..; see [0160]); here Takeda states in [0159] regarding controls the scheduling of uplink reference signals, uplink data signals transmitted by the PUSCH, and uplink control signals transmitted by the PUCCH and/or PUSCH. 
	But fails to clearly states about the uplink scheduling information indicating: a length of the short scheduling interval in number of symbols; and a position of one or more symbols occupied by a reference signal in the short scheduling interval; and means for transmitting the reference signal in the short scheduling interval according to the received control information message. 
	However Lee states in abstract regarding base station defines (i.e. defines length ) a short TTI (transmission time interval) equal to the length of one subslot as the minimum unit of a time resource for data transmission  in a subframe including a plurality of subslots, determines the RS (reference signal) type the terminal will use for transmission, among a plurality of RS types, based on the positions of RSs (reference signals) within the short TTI, and sends information on the RS type the terminal will use for transmission to the terminal; further see [0006] which clarifies that positions of PUSCH and PUCCH (i.e. sending data as well); further refer to [0020- 0021]…. a terminal to transmit data. The data transmitting method may include: sending information on the RS type transmittable by the terminal, among a plurality of RS types, based on the positions of RSs (reference signals) within a short TTI, the minimum unit of a time resource for data transmission in a subframe including a plurality of subslots, which is equal to the length of one subslot; receiving information on the RS type the terminal will use for transmission from the base station; and mapping RSs and data to resource elements based on the RS type information; further refer to [0025- 0026] and [0052- 0060] discussing about spacing and positions and claims 12- 16. 
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Takeda to make system more effective. Having a mechanism about the uplink scheduling information indicating: a length of the short scheduling interval in number of symbols; and a position of one or more symbols occupied by a reference signal in the short scheduling interval; and transmitting the reference signal in the short scheduling interval according to the received control information message; greater way resources can be managed /controlled in the communication system.

	Regarding claim 26, Takeda in view of Lee teaches as per claim 23, further comprising: receiving the reference signal from the UE in the short scheduling interval, according to the transmitted control information message; Lee states in abstract regarding base station defines (i.e. defines length ) a short TTI (transmission time interval) equal to the length of one subslot as the minimum unit of a time resource for data transmission (i.e. length for at least data in uplink) in a subframe including a plurality of subslots, determines the RS (reference signal) type the terminal will use for transmission, among a plurality of RS types, based on the positions of RSs (reference signals) within the short TTI, and sends information on the RS type the terminal will use for transmission to the terminal; further see [0006] which clarifies that positions of PUSCH and PUCCH (i.e. sending data as well); further refer to [0020- 0021]…. a terminal to transmit data. The data transmitting method may include: sending information on the RS type transmittable by the terminal, among a plurality of RS types, based on the positions of RSs (reference signals) within a short TTI, the minimum unit of a time resource for data transmission in a subframe including a plurality of subslots, which is equal to the length of one subslot; receiving information on the RS type the terminal will use for transmission from the base station; and mapping RSs and data to resource elements based on the RS type information; further refer to [0025- 0026] and [0052- 0060] discussing about spacing and positions.

	Regarding claim 27, Takeda teaches a Base Station (BS) configured for a wireless communication network and further configured to schedule a User Equipment (UE) in uplink (see Fig. 16 and [0158] radio base station as a network node here; further see [0159]… controls the scheduling of uplink reference signals, uplink data signals transmitted by the PUSCH, and uplink control signals transmitted by the PUCCH and/or PUSCH), and to use an uplink signal structure defining subframes (already stated in [0159]; further see [0012]. …user terminal (i.e. wireless device here) is provided, including a receiving section configured to receive a DL signal, a transmitting section configured to feedback a delivery acknowledgement signal for the DL signal, and a control section configured to control the feedback of the delivery acknowledgement signal. In the case where a second transmission time interval (TTI), which is shorter than a first transmission time interval (TTI) of 1 ms, is applied to DL transmission and/or UL transmission, the control section controls a feedback timing of the delivery acknowledgement signal based on the TTI that is applied to the received DL signal) divided into symbol periods, wherein the network node applies a short transmission interval (sTTI) scheduling interval, wherein each sTTI is shorter in time than a subframe and each sTTI comprises at least one symbol period (already described in [0012]; see [0052- 0053] in context with [0012]), the method comprising:
	Means for Transmitting a control information message to the UE, the control information message comprising uplink scheduling information for a short scheduling interval assigned to the UE, the short scheduling interval being shorter in time than a subframe, and comprising at least one symbol (see [0160] in context with [0157] and [0184]…. control section 301 (of radio base station) controls the transmission time interval (TTI) used in the transmission of the DL transmission and the reception and/or UL transmission. Specifically, the control section 301 sets the TTI to a 1 ms normal TTI and/or a shortened TTI that is shorter than the normal TTI (normal TTI as a subframe; see [0007] and subframe as at least one symbol; see [0046])..; see [0160]); here Takeda states in [0159] regarding controls the scheduling of uplink reference signals, uplink data signals transmitted by the PUSCH, and uplink control signals transmitted by the PUCCH and/or PUSCH. 
	But fails to clearly states about the uplink scheduling information indicating: a length of the short scheduling interval in number of symbols; and a position of one or more symbols occupied by a reference signal in the short scheduling interval; and means for transmitting the reference signal in the short scheduling interval according to the received control information message. 
	However Lee states in abstract regarding base station defines (i.e. defines length ) a short TTI (transmission time interval) equal to the length of one subslot as the minimum unit of a time resource for data transmission  in a subframe including a plurality of subslots, determines the RS (reference signal) type the terminal will use for transmission, among a plurality of RS types, based on the positions of RSs (reference signals) within the short TTI, and sends information on the RS type the terminal will use for transmission to the terminal; further see [0006] which clarifies that positions of PUSCH and PUCCH (i.e. sending data as well); further refer to [0020- 0021]…. a terminal to transmit data. The data transmitting method may include: sending information on the RS type transmittable by the terminal, among a plurality of RS types, based on the positions of RSs (reference signals) within a short TTI, the minimum unit of a time resource for data transmission in a subframe including a plurality of subslots, which is equal to the length of one subslot; receiving information on the RS type the terminal will use for transmission from the base station; and mapping RSs and data to resource elements based on the RS type information; further refer to [0025- 0026] and [0052- 0060] discussing about spacing and positions and claims 12- 16. 
	It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Lee with the teachings of Takeda to make system more effective. Having a mechanism about the uplink scheduling information indicating: a length of the short scheduling interval in number of symbols; and a position of one or more symbols occupied by a reference signal in the short scheduling interval; and transmitting the reference signal in the short scheduling interval according to the received control information message; greater way resources can be managed /controlled in the communication system.

	Regarding claim 30, Takeda in view of Lee teaches as per claim 27, further comprising: means for receiving the reference signal from the UE in the short scheduling interval, according to the transmitted control information message; Lee states in abstract regarding base station defines (i.e. defines length ) a short TTI (transmission time interval) equal to the length of one subslot as the minimum unit of a time resource for data transmission (i.e. length for at least data in uplink) in a subframe including a plurality of subslots, determines the RS (reference signal) type the terminal will use for transmission, among a plurality of RS types, based on the positions of RSs (reference signals) within the short TTI, and sends information on the RS type the terminal will use for transmission to the terminal; further see [0006] which clarifies that positions of PUSCH and PUCCH (i.e. sending data as well); further refer to [0020- 0021]…. a terminal to transmit data. The data transmitting method may include: sending information on the RS type transmittable by the terminal, among a plurality of RS types, based on the positions of RSs (reference signals) within a short TTI, the minimum unit of a time resource for data transmission in a subframe including a plurality of subslots, which is equal to the length of one subslot; receiving information on the RS type the terminal will use for transmission from the base station; and mapping RSs and data to resource elements based on the RS type information; further refer to [0025- 0026] and [0052- 0060] discussing about spacing and positions.

Claims 18- 19, 21- 22, 24- 25 and 28- 29 are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US Pub. No. 2018/0206232 A1) in view of Lee et al. (US Pub. No. 2016/0360529 A1) and in further view of Takeda et al. (US Pub. No. 2014/0293900 A1), hereafter Takeda-1.

	Regarding claim 18, Takeda in view of Lee teaches as per claim 17, but Takeda is silent about wherein the uplink scheduling information comprises a bit sequence; however Takeda-1 in context with [0074] teaches in [0077] about Control information generating section 102 generates a control information bit sequence using the control information to be transmitted to user terminal 200, which is input from control section 101, and outputs the generated control information bit sequence to coding section 103. Because sometimes the control information is transmitted to the plurality of user terminals, control information generating section 102 generates the bit sequence while a terminal ID of each user terminal 200 is included in the control information transmitted to each user terminal. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takeda-1 with the teachings of Takeda in view of Lee to make system more effective. Having a mechanism wherein the uplink scheduling information comprises a bit sequence; greater way resources can be allocated/managed in the communication system.

	Regarding claim 19, Takeda in view of Lee teaches as per claim 17, but Takeda is silent about wherein the control information message is specific for the UE; however Takeda-1 in context with [0074] teaches in [0077] about Control information generating section 102 generates a control information bit sequence using the control information to be transmitted to user terminal 200, which is input from control section 101, and outputs the generated control information bit sequence to coding section 103. Because sometimes the control information is transmitted to the plurality of user terminals, control information generating section 102 generates the bit sequence while a terminal ID of each user terminal 200 is included in the control information transmitted to each user terminal. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takeda-1 with the teachings of Takeda in view of Lee to make system more effective. Having a mechanism wherein the control information message is specific for the UE; greater way standardized approach can be carried out in the communication system.

	Regarding claim 21, Takeda in view of Lee teaches as per claim 20, but Takeda is silent about wherein the uplink scheduling information comprises a bit sequence; however Takeda-1 in context with [0074] teaches in [0077] about Control information generating section 102 generates a control information bit sequence using the control information to be transmitted to user terminal 200, which is input from control section 101, and outputs the generated control information bit sequence to coding section 103. Because sometimes the control information is transmitted to the plurality of user terminals, control information generating section 102 generates the bit sequence while a terminal ID of each user terminal 200 is included in the control information transmitted to each user terminal. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takeda-1 with the teachings of Takeda in view of Lee to make system more effective. Having a mechanism wherein the uplink scheduling information comprises a bit sequence; greater way resources can be allocated/managed in the communication system.

	Regarding claim 22, Takeda in view of Lee teaches as per claim 20, but Takeda is silent about wherein the control information message is specific for the UE; however Takeda-1 in context with [0074] teaches in [0077] about Control information generating section 102 generates a control information bit sequence using the control information to be transmitted to user terminal 200, which is input from control section 101, and outputs the generated control information bit sequence to coding section 103. Because sometimes the control information is transmitted to the plurality of user terminals, control information generating section 102 generates the bit sequence while a terminal ID of each user terminal 200 is included in the control information transmitted to each user terminal. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takeda-1 with the teachings of Takeda in view of Lee to make system more effective. Having a mechanism wherein the control information message is specific for the UE; greater way standardized approach can be carried out in the communication system.

	Regarding claim 24, Takeda in view of Lee teaches as per claim 23, but Takeda is silent about wherein the uplink scheduling information comprises a bit sequence; however Takeda-1 in context with [0074] teaches in [0077] about Control information generating section 102 generates a control information bit sequence using the control information to be transmitted to user terminal 200, which is input from control section 101, and outputs the generated control information bit sequence to coding section 103. Because sometimes the control information is transmitted to the plurality of user terminals, control information generating section 102 generates the bit sequence while a terminal ID of each user terminal 200 is included in the control information transmitted to each user terminal. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takeda-1 with the teachings of Takeda in view of Lee to make system more effective. Having a mechanism wherein the uplink scheduling information comprises a bit sequence; greater way resources can be allocated/managed in the communication system.

	Regarding claim 25, Takeda in view of Lee teaches as per claim 23, but Takeda is silent about wherein the control information message is specific for the UE; however Takeda-1 in context with [0074] teaches in [0077] about Control information generating section 102 generates a control information bit sequence using the control information to be transmitted to user terminal 200, which is input from control section 101, and outputs the generated control information bit sequence to coding section 103. Because sometimes the control information is transmitted to the plurality of user terminals, control information generating section 102 generates the bit sequence while a terminal ID of each user terminal 200 is included in the control information transmitted to each user terminal. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takeda-1 with the teachings of Takeda in view of Lee to make system more effective. Having a mechanism wherein the control information message is specific for the UE; greater way standardized approach can be carried out in the communication system.

	Regarding claim 28, Takeda in view of Lee teaches as per claim 27, but Takeda is silent about wherein the uplink scheduling information comprises a bit sequence; however Takeda-1 in context with [0074] teaches in [0077] about Control information generating section 102 generates a control information bit sequence using the control information to be transmitted to user terminal 200, which is input from control section 101, and outputs the generated control information bit sequence to coding section 103. Because sometimes the control information is transmitted to the plurality of user terminals, control information generating section 102 generates the bit sequence while a terminal ID of each user terminal 200 is included in the control information transmitted to each user terminal. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takeda-1 with the teachings of Takeda in view of Lee to make system more effective. Having a mechanism wherein the uplink scheduling information comprises a bit sequence; greater way resources can be allocated/managed in the communication system.

	Regarding claim 29, Takeda in view of Lee teaches as per claim 27, but Takeda is silent about wherein the control information message is specific for the UE; however Takeda-1 in context with [0074] teaches in [0077] about Control information generating section 102 generates a control information bit sequence using the control information to be transmitted to user terminal 200, which is input from control section 101, and outputs the generated control information bit sequence to coding section 103. Because sometimes the control information is transmitted to the plurality of user terminals, control information generating section 102 generates the bit sequence while a terminal ID of each user terminal 200 is included in the control information transmitted to each user terminal. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Takeda-1 with the teachings of Takeda in view of Lee to make system more effective. Having a mechanism wherein the control information message is specific for the UE; greater way standardized approach can be carried out in the communication system.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468